            Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 1 of 11



                                       UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

                                                            §
ERWIN RUEMMELE,                                             §   Civil Action No. _______________
Individually and on behalf                                  §
of all others similarly situated,                           §
                                                            §
                               Plaintiff,                   §
                                                            §   JURY TRIAL DEMANDED
v.                                                          §
                                                            §
WASTE MANAGEMENT, INC.                                      §
OF FLORIDA                                                  §
                                                            §   COLLECTIVE ACTION
                               Defendant.                   §   PURSUANT TO 29 U.S.C. § 216(b)


                              ORIGINAL COLLECTIVE ACTION COMPLAINT


              Plaintiff Erwin Ruemmele, on behalf of himself and all current and former Waste Disposal

     Drivers (hereinafter “Plaintiff and the Putative Class Members”), who worked for Waste Management,

     Inc. of Florida (“Waste Management”) anywhere in Florida and at any time from three years preceding

     the filing of this Original Complaint through the final disposition of this matter, to recover

     compensation, liquidated damages, attorneys’ fees, and costs under Sections 207 and 216(b) of the

     Fair Labor Standards Act of 1938, as amended 29 U.S.C. § 216(b).

                                                     I.
                                                  OVERVIEW

              1.       This is a collective action to recover overtime wages and liquidated damages brought

     pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19.

              2.       Plaintiff and the Putative Class Members are those persons who are current and former

     non-exempt employees of Waste Management who have worked as Waste Disposal Drivers and were

     responsible for hauling waste and garbage to the appropriate facilities¾such as landfill and transfer



     Original Collective Action Complaint                                                       Page 1 of 11
       Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 2 of 11



facilities¾throughout Florida at any time during the relevant statutes of limitations through the final

disposition of this matter and have not been paid minimum wage in violation of federal law.

         3.       Plaintiff and the Putative Class Members routinely worked (and continue to work) in

excess of forty (40) hours per workweek.

         4.       During the relevant time period, Waste Management knowingly and deliberately failed

to compensate Plaintiff and the Putative Class Members for all hours worked in excess of forty each

week on a routine and regular basis.

         5.       Specifically, Waste Management’s regular practice¾including during weeks when

Plaintiff and the Putative Class Members worked in excess of 40 hours (not counting hours worked

off-the-clock)¾was (and is) to automatically deduct a 30-minute meal-period from Plaintiff and the

Putative Class Members’ daily time even though they regularly worked (and continue to work) “off-

the-clock” through their respective meal-period breaks.

         6.       The effect of Waste Management’s practice was (and is) that all time worked by

Plaintiff and the Putative Class Members was not (and is not) counted and paid; thus, Waste

Management has failed to properly calculate and compensate Plaintiff and the Putative Class Members

for all of their hours worked and overtime under the FLSA.

         7.       Plaintiff and the Putative Class Members did not and currently do not perform work

that meets the definition of exempt work under the FLSA.

         8.       Plaintiff and the Putative Class Members seek to recover all unpaid overtime,

liquidated damages, and other damages owed under the FLSA as a collective action pursuant to 29

U.S.C. § 216(b).

         9.       Plaintiff also prays that all similarly situated workers (Putative Class Members) be

notified of the pendency of this action to apprise them of their rights and provide them an opportunity

to opt-in to this lawsuit.


Original Collective Action Complaint                                                       Page 2 of 11
       Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 3 of 11



                                                    II.
                                                  PARTIES

         10.       Plaintiff Erwin Ruemmele (“Ruemmele”) was employed by Waste Management, Inc.

of Florida during the relevant time period. Plaintiff Ruemmele did not receive compensation for all

hours worked or the correct amount of overtime compensation for all hours worked in excess of forty

(40) hours per workweek.1

         11.       The Putative Class Members are those current and former Waste Disposal Drivers

who were employed by Waste Management, Inc. of Florida at any time from January 18, 2016 through

the final disposition of this matter, and have been subjected to the same illegal pay system under which

Plaintiff Ruemmele worked and was paid.

         12.       Defendant Waste Management, Inc. of Florida (“Waste Management”) is a foreign

for-profit corporation and an employer as defined by 29 U.S.C. § 203(d). Waste Management is not

registered with the Texas Secretary of State, and may be served through the Texas Secretary of State

pursuant to the Texas Long Arm Statute. Plaintiff therefore requests that the Texas Secretary of State

serve Waste Management, Inc. of Florida at its principle office located at 1001 Fannin Street,

Houston, Texas 77002.

                                                III.
                                       JURISDICTION & VENUE

         13.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 as this is an

action arising under the FLSA, 29 U.S.C. §§ 201–19.

         14.       This Court has personal jurisdiction over Waste Management because Waste

Management maintains its principal office in this District and Division.




         1   The written consent of Erwin Ruemmele is attached hereto as Exhibit A.



Original Collective Action Complaint                                                        Page 3 of 11
       Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 4 of 11



         15.      Venue is proper in the Southern District of Texas because this is a judicial district

where a substantial part of the events or omissions giving rise to the claim occurred.

         16.      Specifically, Waste Management maintains its corporate headquarters in Houston,

Texas, which is within this District and Division.

         17.      Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391.

                                                  IV.
                                                 FACTS

         18.      On information and belief, Waste Management, Inc. of Florida is a wholly owned

subsidiary of Waste Management, Inc. and provides waste disposal services under the Waste

Management trade name umbrella in the state of Florida.

         19.      To provide these services, Waste Management employed (and continues to employ)

numerous Waste Disposal Drivers—including Plaintiff and the individuals that make up the FLSA

Collective and the Florida Class.

         20.      While exact job titles may differ, Waste Management’s waste disposal drivers were (and

continue to be) subjected to the same or similar illegal pay practices for similar work.

         21.      Plaintiff and the Putative Class Members’ primary job duties consisted of driving waste

disposal trucks, hauling waste, recycling, and other refuse to various landfill or disposal sites

throughout Florida.

         22.      Waste Management has a corporate policy and practice of automatically deducting 30

minutes a day for a meal-period break from the “on-the-clock” hours of its waste disposal drivers.

         23.      Waste Management made this deduction despite its actual knowledge that Plaintiff and

the Putative Class Members did not take a meal-period break, and instead continued driving their

respective routes for Waste Management’s benefit during the alleged meal breaks.

         24.      Plaintiff and the Putative Class Members were not allowed to report that they actually

worked through lunch in order to receive the compensation to which they were entitled, which would

Original Collective Action Complaint                                                         Page 4 of 11
       Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 5 of 11



have been overtime compensation when Plaintiff and the Putative Class Members worked more than

forty hours in that week¾which they did the majority of their workweeks.

         25.      As a result of Waste Management’s policy and practice of automatically deducting a

30-minute meal-period break, Plaintiff and the Putative Class Members were not compensated for all

hours worked in excess of forty in a workweek at the rates required by the FLSA.

         26.      Indeed, Plaintiff and the Putative Class Members worked an additional 2.5 or more

overtime hours each week for which they did not receive any compensation, including their overtime

compensation.

         27.      Waste Management has employed, and currently employs, other individuals

throughout the state of Florida who performed (and continue to perform) the same or similar job

duties under the same pay provisions as Plaintiff Ruemmele.

         28.      Waste Management was aware of its obligation to pay the proper amount of overtime

to Plaintiff and the Putative Class Members and failed to do so for all hours worked over forty (40)

each workweek.

         29.      Waste Management knew Plaintiff and the Putative Class Members were not paid for

their daily meal-period breaks¾breaks that Waste Management knew Plaintiff and the Putative Class

Members worked through—and Waste Management did not correct this illegal practice or offer any

back pay.

         30.      Instead, Waste Management knowingly, willfully, and with reckless disregard carried

out its illegal pattern or practice of failing to pay the proper amount of overtime compensation for all

hours worked over forty each week with respect to Plaintiff and the Putative Class Members.

         31.      Accordingly, Waste Management’s pay policies and practices violated (and continue to

violate) the FLSA.




Original Collective Action Complaint                                                        Page 5 of 11
       Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 6 of 11



                                                     V.
                                           CAUSE OF ACTION
                               (Collective Action Alleging FLSA Violations)

A.       FLSA COVERAGE

         32.      All previous paragraphs are incorporated as though fully set forth herein.

         33.      The FLSA Collective is defined as:

         ALL WASTE DISPOSAL DRIVERS WHO WORKED FOR WASTE
         MANAGEMENT, INC. OF FLORIDA, AT ANY TIME FROM JANUARY
         18, 2016 THROUGH THE FINAL DISPOSITION OF THIS MATTER
         (“FLSA Collective” or “FLSA Collective Members”).

         34.      At all times hereinafter mentioned, Waste Management has been an employer within

the meaning of Section 3(d) the FLSA, 29 U.S.C. § 203(d).

         35.      At all times hereinafter mentioned, Waste Management has been an enterprise within

the meaning of section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         36.      At all times hereinafter mentioned, Waste Management has been an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in

the production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person, or in any closely

related process or occupation directly essential to the production thereof, and in that that enterprise

has had, and has, an annual gross volume of sales made or business done of not less than $500,000.00

(exclusive of excise taxes at the retail level which are separately stated).

         37.      During the respective periods of Plaintiff and the FLSA Collective Members’

employment by Waste Management, these individuals have provided services for Waste Management

that involved interstate commerce for purposes of the FLSA.

         38.      In performing the operations hereinabove described, Plaintiff and the FLSA Collective

Members have been engaged in commerce or in the production of goods for commerce within the

Original Collective Action Complaint                                                           Page 6 of 11
       Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 7 of 11



meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j),

206(a), 207(a).

         39.      Specifically, Plaintiff and the FLSA Collective Members worked (and continue to

work) with vehicles and their component parts, fuel them with gasoline, and use radios, paper, office

supplies and other materials that have been moved in interstate commerce.

         40.      At all times hereinafter mentioned, Plaintiff and the FLSA Collective Members have

been individual employees who were engaged in commerce or in the production of goods for

commerce as required by 29 U.S.C. §§ 206–07.

         41.      The proposed class of similarly situated employees, i.e. putative class members, sought

to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 33.

         42.      The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee and personnel records of Waste Management.

B.       FAILURE TO PAY WAGES PURSUANT TO THE FLSA

         43.      All previous paragraphs are incorporated as though fully set forth herein.

         44.      Waste Management violated provisions of Sections 6, 7 and 15 of the FLSA, 29 U.S.C.

§§ 206, 207, and 215(a)(2) by employing individuals in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA for workweeks longer than 40

hours without compensating such non-exempt employees for hours worked in excess of 40 hours per

week at rates at least one and one-half times the regular rates for which they were employed.

         45.      Moreover, Waste Management knowingly, willfully, and with reckless disregard carried

out its illegal pattern of failing to pay Plaintiff and other similarly situated employees the proper

amount of compensation for all hours worked over forty (40) each week. 29 U.S.C. § 255(a).

         46.      Waste Management knew or should have known its pay practices were in violation of

the FLSA.



Original Collective Action Complaint                                                           Page 7 of 11
       Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 8 of 11



         47.      Waste Management is a sophisticated party and employer, and therefore knew (or

should have known) its pay policies were in violation of the FLSA.

         48.      Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated laborers who trusted Waste Management to pay them according to the law.

         49.      The decision and practice by Waste Management to not pay Plaintiff and the FLSA

Collective Members the proper amount of overtime for all hours worked over forty (40) each week

was neither reasonable nor in good faith.

         50.      Accordingly, Plaintiff and the FLSA Collective Members are entitled to be paid

overtime wages for all hours worked in excess of 40 hours per workweek pursuant to the FLSA in an

amount equal to one-and-a-half times their regular rates of pay, plus liquidated damages, attorneys’

fees and costs.

C.       COLLECTIVE ACTION ALLEGATIONS

         51.      All previous paragraphs are incorporated as though fully set forth herein.

         52.      Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of all of Waste

Management’s respective current and/or former employees who are (or were) similarly situated to

Plaintiff with regard to the work they have performed and the manner in which they have been

deprived the proper amount of overtime compensation.

         53.      Other similarly situated employees of Waste Management have been victimized by

Waste Management’s patterns, practices, and policies¾which are in willful violation of the FLSA.

         54.      The FLSA Collective Members are defined in Paragraph 33.

         55.      Waste Management’s failure to pay its Waste Disposal Drivers—Plaintiff and FLSA

Collective Members—for all hours worked and overtime at the proper rate results from generally

applicable policies and practices of Waste Management, and does not depend on the personal

circumstances of the Plaintiff and FLSA Collective Members


Original Collective Action Complaint                                                            Page 8 of 11
       Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 9 of 11



         56.      Thus, Plaintiff’s experiences are typical of the experiences of the FLSA Collective

Members.

         57.      The specific job titles or precise job requirements of the various FLSA Collective

Members does not prevent collective treatment.

         58.      All of the FLSA Collective Members—regardless of their specific job titles, precise job

requirements, rates of pay, or job locations—are entitled to be properly compensated under the FLSA

for all hours worked in excess of forty (40) hours per workweek.

         59.      Although the issues of damages may be individual in character, there is no detraction

from the common nucleus of liability facts.

         60.      Absent a collective action, many members of the proposed FLSA collective likely will

not obtain redress of their injuries and Waste Management will retain the proceeds of its violations.

         61.      Moreover, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims

of the individual members of the classes and provide for judicial consistency.

         62.      Accordingly, the FLSA collective of similarly situated Plaintiff should be certified as

defined as in Paragraph 33 and notice should be promptly sent.

                                                 VI.
                                           RELIEF SOUGHT

         63.      Plaintiff respectfully prays for judgment against Waste Management, Inc. of Florida as

follows:

                  a.        For an Order certifying the FLSA Collective as defined in Paragraph 33 and

requiring Waste Management to provide the names, addresses, e-mail addresses, telephone numbers,

and social security numbers of all FLSA Collective Members;




Original Collective Action Complaint                                                         Page 9 of 11
       Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 10 of 11



                   b.       For an Order approving the form and content of a notice to be sent to all

FLSA Collective Members advising them of the pendency of this litigation and of their rights with

respect thereto;

                   c.       For an Order pursuant to Section 16(b) of the FLSA finding Waste

Management liable for unpaid back wages due to Plaintiff (and those FLSA Collective Members who

have joined in the suit), and for liquidated damages equal in amount to the unpaid compensation

found due to Plaintiff (and those FLSA Collective Members who have joined in the suit);

                   d.       For an Order awarding the costs of this action;

                   e.       For an Order awarding attorneys’ fees;

                   f.       For an Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

                   g.       For an Order awarding Plaintiff Ruemmele a service award as permitted by

law;

                   h.       For an Order compelling the accounting of the books and records of Waste

Management, at Waste Management’s expense; and

                   i.       For an Order granting such other and further relief as may be necessary and

appropriate.




Original Collective Action Complaint                                                       Page 10 of 11
      Case 4:19-cv-00220 Document 1 Filed in TXSD on 01/18/19 Page 11 of 11



Date: January 18, 2019                       Respectfully submitted,

                                             ANDERSON ALEXANDER, PLLC

                                       By:   /s/ Clif Alexander
                                             Clif Alexander
                                             Federal I.D. No. 1138436
                                             Texas Bar No. 24064805
                                             clif@a2xlaw.com
                                             Austin W. Anderson
                                             Federal I.D. No. 777114
                                             Texas Bar No. 24045189
                                             austin@a2xlaw.com
                                             Lauren E. Braddy
                                             Federal I.D. No. 1122168
                                             Texas Bar No. 24071993
                                             lauren@a2xlaw.com
                                             Alan Clifton Gordon
                                             Federal I.D. No. 19259
                                             Texas Bar No. 00793838
                                             cgordon@a2xlaw.com
                                             Carter T. Hastings
                                             Federal I.D. No. 3101064
                                             Texas Bar No. 24101879
                                             carter@a2xlaw.com
                                             George Schimmel
                                             Federal I.D. No. 2338068
                                             Texas Bar No. 24033039
                                             geordie@a2xlaw.com
                                             819 N. Upper Broadway
                                             Corpus Christi, Texas 78401
                                             Telephone: (361) 452-1279
                                             Facsimile: (361) 452-1284

                                             Attorneys for Plaintiff and the Putative Class
                                             Members




Original Collective Action Complaint                                            Page 11 of 11
